Title: To John Adams from John Mitchell, 1 June 1813
From: Mitchell, John
To: Adams, John



Sir,
Halifax N.S. 1 June 1813

A few Days since in Converseing With His Exclcy. Sir John C. Sherbrooke, He Mentioned to Me Some Letters received at the Admiralty addressed for you, & enquired of Me if I would forward them on His part: As you May presume Sir, I was happy in Offering do so.—And this Morning the Letter here with Was sent by the Provincial Secty. The Letters With My Name on the back is Transmitted here With. And I have great pleasure in availing Myself of this Occasion of Assuring You that I am with perfect Consideration and Esteem / Sir, your Most / Obedient & Hble Ser.
John MitchellAgent of the U States for Ex. of Amr. P. of W.You will I hope recollect Me in Philadalphia the Step Son of Mr. Andrew Caldwell,—of the firm a. Caldwell &ca.
